Citation Nr: 0844870	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected residuals of stress fracture L5, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected cervical sprain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a higher initial rating for service-
connected left ulnar neuropathy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2002 to 
January 2003, August 2003 to December 2004, and from January 
2005 to April 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, and a December 2006 rating 
decision from the VARO in Boston, Massachusetts.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in Boston, Massachusetts; a 
transcript is of record.  At his Travel Board hearing, the 
veteran submitted additional evidence directly to the 
undersigned Veterans Law Judge that had not been considered 
by the agency of original jurisdiction.  At that time, the 
veteran waived his right to have the agency of original 
jurisdiction consider this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2008).  The Board, therefore, will proceed with 
appellate review.

At the veteran's Travel Board hearing, he submitted a VA 
chiropractic clinic consultation, dated in October 2008, 
noting subjective complaints related to voiding dysfunction 
as a result of one of his service-connected disabilities.  
The Board refers this issue to the AOJ for adjudication.




FINDINGS OF FACT

1.  The competent medical evidence did not show that prior to 
September 18, 2008, range of motion of the thoracolumbar 
spine was limited to 30 degrees or less, or that there was 
favorable ankylosis of the thoracolumbar spine.  

2.  The competent medical evidence showed that beginning 
September 18, 2008, range of motion of the thoracolumbar 
spine was limited to 10 degrees of flexion.

3.  The competent medical evidence did not show that prior to 
December 11, 2006, forward flexion of the cervical spine was 
less than 30 degrees, or that the combined range of motion of 
the cervical spine was less than 170 degrees, or that there 
was muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

4.  Beginning December 11, 2006, the competent medical 
evidence showed that the combined range of motion of the 
cervical spine was to 155 degrees.

5.  The competent medical evidence showed that beginning 
September 18, 2008, the range of motion of the cervical spine 
was limited to 10 degrees of flexion.   

6.  The competent medical evidence showed that the veteran's 
left ulnar neuropathy was characterized by sensory deficit 
and weakness.


CONCLUSIONS OF LAW

1.  Prior to September 18, 2008, the schedular criteria for 
an initial rating in excess of 20 percent for service-
connected residuals of stress fracture L5 have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59 (2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).  

2.  Beginning September 18, 2008, the schedular criteria for 
an initial disability rating of 40 percent for service-
connected residuals of stress fracture L5 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59 (2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  

3.  Prior to December 11, 2006, the schedular criteria for an 
initial rating in excess of 10 percent for service-connected 
cervical sprain have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59 (2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).

4.  Beginning December 11, 2006, the schedular criteria for 
an initial disability rating of 20 percent for service-
connected cervical sprain have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  
  
5.  Beginning September 18, 2008, the schedular criteria for 
an initial disability rating of 30 percent for service-
connected cervical sprain have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  

6.  The schedular criteria for an initial disability rating 
of 20 percent for service-connected left ulnar neuropathy 
have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.14; (2008); 38 C.F.R. § 4.124a, 
Diagnostic Code 8716 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The RO provided notice to the 
veteran in response to his residuals of stress fracture L5 
claim in correspondence dated in May 2005.  In response to 
his claims for cervical spine and left ulnar neuropathy 
disability claims, the RO provided the veteran with notice in 
correspondence dated in January 2006.  Both notices were 
provided prior to the initial adjudication of the veteran's 
claims.  In both of these documents, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of which portion of the information 
and evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Specifically, the RO 
advised that VA would obtain records in the custody of 
federal agencies, and that it was the veteran's 
responsibility to obtain records in the custody of non-
federal agencies.  Although no longer required by the 
regulations, the Board notes that the RO also requested that 
the veteran send any evidence in his possession that 
pertained to the claims.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (to be codified at 38 C.F.R. pt. 3) (amending 38 
C.F.R. § 3.159(b)(1)).  In April 2006, the veteran responded 
to the January 2006 correspondence and submitted medical 
evidence in support of his claims.   

In correspondence dated in September 2008, the RO informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  For the disability 
rating, the RO explained that VA considered the nature and 
symptoms of the condition, severity and duration of the 
symptoms, impact of the condition on employment and daily 
life, and specific test results.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Although this notice was not provided prior to initial 
adjudication of the veteran's claims, the Board finds no 
prejudice as a result.  See Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007) (holding that VCAA notice errors 
are presumed to be prejudicial and it is VA's duty to rebut 
the presumption).  First, this appeal arises from the 
veteran's disagreements with the initial evaluations 
following the grant of service connection for residuals of 
stress fracture L5, cervical sprain, and left ulnar 
neuropathy.  The United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Further, because VA's notice criteria was satisfied because 
the RO granted the veteran's claims for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Moreover, at the veteran's Travel Board hearing, he described 
how his disabilities affected his employment and daily life.  
For example, he described how he had difficulty grasping 
objects because of his left ulnar neuropathy.  He also 
described having difficulties "just everyday doing stuff 
around the house or anything."  These statements were made 
in relation to his back and neck disabilities.  From these 
statements, the Board concludes that he had actual knowledge 
of the relevant ratings criteria.  See Sanders, 487 F.3d at 
892 (noting that VA may demonstrate lack of prejudice from a 
notice error by demonstrating that any defect was cured by 
actual knowledge on the part of the claimant).

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO has obtained the veteran's service medical 
records.  The veteran has not identified any medical records 
relevant to the claims that have not been associated with the 
claims file.  The veteran was also provided with two 
compensation and pension examinations throughout the course 
of this appeal.  The first was a QTC Medical Services (QTC) 
examination conducted in June 2005.  The second was a VA 
examination in December 2006.  Reports of these examinations 
have been associated with the claims file.  No further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  

        Legal Criteria

The veteran's service-connected residuals of stress fracture 
L5 is rated as 20 percent disabling, from January 1, 2005 to 
January 14, 2005, and from April 21, 2006 to the present.  
Between January 15, 2005 and April 20, 2006, the veteran was 
on active duty and his rating was reduced to zero percent 
during that time (see RO rating decision dated March 2007).  
The veteran's service-connected cervical sprain and left 
ulnar neuropathy are each rated as 10 percent disabling, 
beginning April 21, 2006.  The veteran is contesting these 
rating assignments.
 
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  When 
the initial evaluation is at issue, the Board must assess the 
entire period since the original claim was filed to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods since 
the date the original claim was filed.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Individual disabilities are 
assigned separate diagnostic codes.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2008).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2008).  
A higher rating can be based on "greater limitation of 
motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40 (2008).

Spine 

All disabilities of the thoracolumbar and cervical spine are 
to be rated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), unless the 
veteran is service-connected for intervertebral disc 
syndrome.  In that case, the disability is evaluated under 
either the General Rating Formula or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher rating.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  

Under the General Rating Formula, a 20 percent rating is 
warranted for a cervical spine disability if forward flexion 
of the cervical spine is greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine is not greater than 170 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
These criteria are to be applied irrespective of whether 
there are any symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  

For purposes of VA compensation, normal forward flexion of 
the cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion is 0 to 45 degrees, 
and left and right lateral rotation is 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  38 C.F.R. § 
4.71a, Note (2) (2008).  The normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  Id.  

Under the General Rating Formula, a 30 percent rating for a 
cervical spine disability requires evidence of forward 
flexion of the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a, General Rating Formula (2008).

Under the General Rating Formula, a 40 percent rating for a 
thoracolumbar spine disability requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  

Under the General Rating Formula, a 50 percent rating 
requires evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent rating requires 
evidence of unfavorable ankylosis of the entire spine.  Id.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 20 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome (2008).  A 40 
percent rating is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  Id.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome, Note (1) (2008).    

Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1) (2008).  

Neuropathy 

The veteran's left ulnar neuropathy is rated pursuant to 
Diagnostic Code 8516.  Under that code, a higher rating of 20 
percent is assigned for moderate, incomplete paralysis of for 
the minor (non-dominant) side.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2008).  A rating of 30 percent is 
assigned for severe, incomplete paralysis of for the minor 
(non-dominant) side.  Id.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2008).

Disabilities due to neurological conditions are to be rated 
in proportion to the impairment of motor, sensory or mental 
function.  38 C.F.R. § 4.120 (2008).  Complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, etc., 
should be considered.  Id.  In rating peripheral nerve 
injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
Id.  

Analysis

At his Travel Board hearing, the veteran testified he 
experienced weakness, pain, burning, and numbness in three 
fingers of his left hand.  The veteran reported having 
trouble grasping objects.  The veteran stated he did not use 
his left upper extremity unless he had to.  When he did use 
his left arm, he stated he experienced "excruciating pain."  
The veteran stated that he was right-handed.  The veteran's 
representative asserted that the veteran had many injections 
in his spine and that the next treatment would be 
acupuncture.  The veteran testified that his disabilities had 
progressively worsened.  

As noted above, the veteran has been assigned a zero percent 
rating between January 15, 2005 and April 20, 2006 because he 
was on active duty during that time.  For rating purposes, 
the Board must consider the severity of the veteran's 
service-connected spine disabilities from January 1, 2005 to 
January 14, 2005, and from April 21, 2006 to the present.  
The Board will consider the veteran's service medical records 
only to the extent that they reflect the severity of his 
service-connected disabilities during those periods.  

In addition to the service medical records, the competent 
medical evidence pertinent to the veteran's spine claims also 
included a QTC examination report, dated in June 2005; the 
veteran's service medical records; letters from Dr. T.K., 
dated in October 2005; a VA radiology report, dated in 
October 2008; a December 2006 VA examination report; and 
records of treatment from Pioneer Spine and Sports Medicine 
(including Dr. R.P.), Chicopee Medical Center, and Dr. J.C.

Considering the residuals of stress fracture L5 first, the 
Board observes that the competent medical evidence did not 
show that forward flexion of the thoracolumbar spine was to 
30 degrees or less or that the thoracolumbar spine was 
ankylosed prior to September 18, 2008.  38 C.F.R. § 4.71a, 
General Rating Formula (2008).  In the QTC examination 
report, Dr. S.R. noted flexion to be limited to 45 degrees, 
extension to 10 degrees, lateral flexion to 15 degrees 
bilaterally, right rotation to 30 degrees, and left rotation 
to 15 degrees.  These were the degrees at which pain 
occurred.  

In a progress note dated in December 2005, Dr. R.P. (Pioneer 
Spine and Sports Medicine) noted that the veteran had pain 
with lumbar flexion and extension.  He described extension as 
"limited" and noted that pain worsened "significantly" 
with extension and rotation to the left.  Dr. R.P. did not 
specify to what degree that veteran's extension, flexion, or 
rotation were limited.  In the December 2006 VA examination 
report, Dr. G.A. noted active range of motion of the 
thoracolumbar spine to be to 90 degrees of flexion, 30 
degrees, of extension, 30 degrees of lateral extension 
bilaterally, and 20 degrees of lateral rotation bilaterally.  
Extension was additionally limited by pain to 20 degrees.  
Lateral rotation was limited by pain between 20 and 10 
degrees.  None of these records demonstrated that the veteran 
met the schedular criteria for a rating in excess of 20 
percent for the residuals of stress fracture L5 under the 
General Rating Formula, even when considering weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  See 38 C.F.R. § 4.45 
(2008); see also DeLuca, 8 Vet. App. at 206.

For the cervical spine disability, the Board first considers 
physical therapy notes from Pioneer Spine and Sports 
Medicine, dated from November 2005 to March 2006.  None of 
these showed that the veteran met the schedular criteria for 
a rating in excess of 10 percent for the cervical spine 
disability.  In one note, dated in November 2005, the 
following ranges of motion were reported: cervical flexion 
was to 45 degrees, extension was to 25 degrees, right side 
bend (flexion) was to 21 degrees, left side bend was to 15 
degrees, right rotation was to 45 degrees, and left rotation 
was to 35 degrees.  The combined range of motion for VA 
rating purposes was 186 degrees.  These findings are not 
sufficient to support a schedular rating under the General 
Rating Formula in excess of 10 percent for a cervical spine 
disability even when considering weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  See 38 C.F.R. § 4.45 (2008); see also 
DeLuca, 8 Vet. App. at 206.

In the VA examination report, which was dated December 11, 
2006, the following cervical spine ranges of motion were 
reported: flexion was to 45 degrees with pain at 30 degrees, 
extension was to 45 degrees with pain at 30 degrees, lateral 
flexion to the right was to 40 degrees with pain at 20 
degrees, lateral flexion to the left was to 45 degrees with 
no pain, and lateral rotation to the right was to 45 degrees 
with pain at 30 degrees.  Lateral rotation to the left was 
not reported and the Board will presume it to be zero.  The 
combined range of motion for VA rating purposes, therefore, 
was 155 degrees.  Based on a combined range of motion of the 
cervical spine of 155 degrees, the criteria for a 20 percent 
rating for the service-connected cervical strain are met, 
beginning December 11, 2006.  A staged rating is appropriate 
here.  Fenderson, 12 Vet. App. at 119.  
 
The competent medical evidence also showed that as of 
September 18, 2008, the veteran met the criteria for a 40 
percent rating for the service-connected residuals of stress 
fracture L5 as of September 18, 2008, and a 30 percent rating 
for the service-connected cervical sprain as of September 18, 
2008.  According to a treatment note from J.C., Doctor of 
Chiropractic, of that date, the veteran's thoracolumbar range 
of motion was limited to 10 degrees of flexion.  Dr. J.C. 
considered this to be "significantly restricted."  Forward 
flexion of the cervical spine was noted to be limited to 10 
degrees.  The doctor also classified this range of motion as 
"significantly restricted."  Thus, the competent medical 
evidence showed that as of September 18, 2008, the veteran 
met the criteria for 40 and 30 percent ratings for his 
service-connected residuals of stress fracture L5 and 
cervical sprain respectively.  This is the earliest date on 
which the schedular criteria for those ratings were shown and 
staged ratings should be assigned.  Fenderson, 12 Vet. App. 
at 119.  

The Board has considered whether the veteran is entitled to 
either a rating in excess of 40 percent for the residuals of 
stress fracture L5, or in excess of 30 percent for the 
cervical sprain for the period after September 18, 2008, but 
finds that he is not.  None of the medical evidence reflected 
unfavorable ankylosis of either the entire thoracolumbar 
spine or the entire spine.  In a VA chiropractic clinic 
progress note, dated in October 2008, Dr. A.L. noted the 
veteran had limited range of motion in the cervical spine.  
The doctor did not indicate that the veteran's entire spine 
was immobile (ankylosed).  The September 2008 chiropractor 
note, although showing that the veteran's thoracolumbar spine 
was severely restricted, showed that he retained at least 
some range of motion.  Similarly, the competent medical 
evidence in the claims file prior to September 18, 2008, 
although showing restricted ranges of motion for both the 
cervical and thoracolumbar spines, failed to show ankylosis 
in either.  In the VA examination report, the examiner 
specifically noted the absence of ankylosis.

The Board has also considered the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, but does not find that higher ratings are warranted 
under those provisions.  In the QTC examination report, Dr. 
S.R. stated that the veteran required bed rest when he 
experienced flare-ups.  Dr. S.R. did not state that bed rest 
was prescribed by a physician.  The veteran also told the 
doctor that his condition did not require incapacitation.  
The doctor specifically noted that there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root impairment.  The veteran does not meet the criteria for 
a rating under these criteria.  See 38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome, Note (1) 
(2008).    

Regarding the veteran's left ulnar neuropathy, subjective 
complaints were reflected other portions of the claims file 
in addition to the Travel Board hearing transcript.  In a 
progress note from Pioneer Spine and Sport Physicians.  In a 
progress note dated in December 2005, Dr. R.P. stated that 
the veteran reported numbness and tingling in the right 3rd 
and 5th fingers, and tingling in the left upper extremity.  
According to a March 2006 progress note from Pioneer Spine 
and Sport Physicians, the veteran reported that his upper 
extremity complaints had resolved.  The veteran denied upper 
extremity weakness, according to the note.  

In a letter from Dr. R.P., dated in November 2005, the doctor 
noted that an electromyograph (EMG) had been done and 
reportedly showed "moderate to severe left ulnar neuropathy 
at the elbow and mild left carpal tunnel syndrome."  On 
examination, the doctor noted slightly decreased grip 
sensation on the left.  

In the December 2006 VA examination report, Dr. G.A. noted 
the veteran's subjective complaints, which consisted of 
numbness, tingling, weakness, and pain in the left upper 
extremity.  The veteran also described a shooting pain with a 
sense of heaviness.  The doctor noted that a magnetic 
resonance imaging (MRI) of the spine failed to show any nerve 
root impingement.  

On examination, Dr. G.A. reported that strength in the left 
upper extremity was 3.  This was compared with 5 in the 
right, which was without impairment.  The veteran also had 
decreased sensation over the medial aspect of the left 
forearm with loss of strength of the 4th and 5th digit.  The 
veteran had normal vibration and position sense, but 
decreased pain and light touch.  Reflex examination was 
negative for abnormalities.  Dr. G.A. noted there was no 
evidence of muscle atrophy, abnormal muscle tone or bulk, or 
abnormal movements.  The doctor did, however, note that joint 
function was affected.  

Upon reviewing this evidence, the Board finds there to be a 
sufficient basis for a 20 percent rating for the left (minor) 
ulnar neuropathy.  The Board finds particularly relevant that 
at least some of the medical evidence indicated that the 
disability was marked by more than sensory dysfunction, i.e. 
weakness.  The Board also finds significant that Dr. R.P. 
described the neuropathy as "moderate to severe."  In 
making this finding, the Board does not conclude that a 
rating in excess of 20 percent is warranted.  The Board did 
not find the evidence show demonstrate characteristics such 
as trophic changes or motor dysfunction.  Absent a showing of 
such signs, the Board does not find a rating in excess of 20 
percent should be granted.  

There is no evidence suggesting that the severity of the 
veteran's left ulnar neuropathy changed at any time during 
the appeal period and a staged rating is not in order.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected residuals of stress 
fracture L5, cervical strain, or left ulnar neuropathy causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2008).  In the instant case, to the extent that the 
veteran's service-connected disabilities interfere with his 
employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for higher ratings on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  Entitlement to an initial rating in excess of 20 percent 
for service-connected residuals of stress fracture L5 for the 
period prior to September 18, 2008 is denied. 

2.  An initial rating of 40 percent is granted for service-
connected residuals of stress fracture L5 is granted, 
effective September 18, 2008, subject to the law and 
regulations controlling the award of monetary benefits. 

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected cervical sprain for the period prior to 
December 11, 2006 is denied. 
 
4.  An initial rating of 20 percent for service-connected 
cervical sprain beginning December 11, 2006 is granted, 
subject to the law and regulations controlling the award of 
monetary benefits. 

5.  An initial rating of 30 percent is granted for service-
connected cervical sprain is granted, effective September 18, 
2008, subject to the law and regulations controlling the 
award of monetary benefits. 

6.  An initial rating of 20 percent is granted for service-
connected left ulnar neuropathy, subject to the law and 
regulations controlling the award of monetary benefits. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


